MR. CHIEF JUSTICE HARRISON:
This is an original proceeding filed in this court on May 13, 1959. By petition relatrix applied for an appropriate writ to compel payment of support pendente lite theretofore ordered by the district court and from which order an appeal had been taken. Upon the ex parte application an alternative writ was issued to the respondents. Upon application for postponement, of the return day the defendant in cause No. 10044 in this court deposited with the clerk of the district court for the use of the relatrix the sum of $900 covering payments for support pendente lite then due and owing under the district court order- and assured this court that all future monthly installments. *108would be paid as required and abandoned his appeal from that portion of the district court order.
After hearing upon the return filed to the alternative writ this court issued a per curiam order reciting that no further contention being had with regard to the temporary support feature, the sole question remaining would be that of attorneys’ fees. In order to expedite the appeal we ordered briefs to be filed and set cause No. 10044 for oral argument, holding this matter under advisement until decision had been made therein. We further provided that the appellant in cause No. 10044 continue to make the monthly support payments to relatrix as provided by the district court order until the further order of this court. On this date a decision has been made and filed in cause No. 10044 which disposes of the appeals taken therein, 136 Mont. 90, 345 Pac. (2d) 168.
As to attorneys’ fees we feel that reasonable allowances have already been made to counsel in cause No. 10044 and no additional fees should be granted in this proceeding.
MR. JUSTICES BOTTOMLY, ANGSTMAN, ADAIR and CASTLES, concur.